Citation Nr: 0824014	
Decision Date: 07/18/08    Archive Date: 07/30/08	

DOCKET NO.  06-21 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.  

2.  Entitlement to service connection for postoperative 
temporomandibular joint dysfunction (TMJ).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had active military duty from September 1967 to 
January 1971, a period of active duty for training from July 
to September 1998, and a subsequent period of active duty for 
training from July 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in St. Paul, Minnesota.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  The evidence for and against a finding that the veteran 
developed a TMJ dysfunction of his jaw, which subsequently 
required corrective surgery, from an injury received while 
playing football during overseas service is in relative 
equipoise.  

3.  A preponderance of the evidence on file is against a 
finding that mild to moderate degenerative changes of the 
left hip, without any evidence of traumatic injury, fracture 
or dislocation, is attributable to a football injury many 
decades earlier during service.  


CONCLUSIONS OF LAW

1.  Postoperative temporomandibular joint (TMJ) dysfunction 
was incurred in service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  A left hip disability was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in March 2005, 
prior to the issuance of the June 2005 rating decision now on 
appeal.  This notice informed him of the evidence necessary 
to substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
Multiple attempts to obtain all of the veteran's service 
medical records resulted in the production of some of these 
records, but it seems clear that the earliest records from 
the veteran's initial enlistment are either all or partially 
fire related.  It is fortunate that two additional packages 
of service medical records were collected for review.  
Records of the veteran's treatment, evaluation and 
examination by VA have been collected for review.  The 
veteran submitted one private medical statement in support of 
his claim, but did not submit any additional private 
treatment records.  The Board finds that all known available 
evidence has been collected for review, and that the veteran 
has been provided VA examinations which are adequate for 
rating purposes.  VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which are shown to have become  manifest to a 
compensable degree within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomotology  is 
required where the condition noted  during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  



Postoperative TMJ:  The veteran has consistently claimed that 
he sustained an injury to his jaw during a football game 
sometime during his initial enlistment during a tour in Italy 
from April to December 1970.  He points out that he sustained 
a laceration on the chin at this time.  The service medical 
records do have evidence of the laceration on the chin, but 
no evidence of an injury to the jaw is demonstrated in the 
service medical records, which are not complete.  However, 
the veteran acknowledges that he did not actually seek 
treatment for damage to the jaw during service, so that it is 
unlikely that any documentation would be present even if 
these records were discovered. 

The objective evidence on file at the time RO denied the 
claim only included a 1980 medical record which included the 
veteran's own reference to a jaw injury in 1970 which later 
resulted in TMJ surgery in 1979, some eight years after the 
veteran was separated from service.  

However, two additional packages of service medical records 
were discovered and included in the claims folder shortly 
before the appeal was forwarded to the Board.  These include 
private records of the veteran's treating physician in 1979, 
and they include the veteran's consistent history of being 
struck in the jaw very hard in 1970 while playing football 
with significant post trauma pain.  All of his maxillary 
teeth had been extracted in 1966, and he had worn a full 
upper denture since that time.  Further, these records note a 
three year preceding history of right TMJ crepitation, 
constantly while eating, not associated with much pain, but 
in September 1979 the veteran's jaw locked and he had been 
unable to open more than halfway since that time.  Also 
included is the operative report of a right TMJ exploration 
with meniscectomy and articular eminence contouring performed 
in November 1979.  The operative report indicates that it was 
apparent that the articular disc had dislocated 
arterolaterally and was presenting outside the glenoid fossa.  
Further dissection revealed that the articular disc had 
crumpled and dislocated and that the anterior attachments 
were extremely fibrous and nearly calcified, and that it was 
because of this obstruction that the condoyle of the mandible 
would not translate anteriorly out of the glenoid fossa.  In 
short, this operative report includes both a consistent 
report of a traumatic injury during service (well predating 
the claim), and clinical evidence confirming that a direct 
trauma was the cause of the veteran's TMJ dysfunction which 
ultimately required surgical correction.  Moreover the 
advanced degeneration identified during surgery certainly was 
indicative that the problem had been present for a length of 
time. 

In March 2005, the veteran was provided a VA examination by a 
dentist.  The report indicates that the veteran's claims 
folder was available, but that it contained no dental 
information or no other documentation was available.  The VA 
dentist took a history from the veteran and concluded his 
report with an opinion that the veteran's postoperative right 
temporomandibular joint was likely damaged as a direct result 
of traumatic injury experienced during sanctioned on-post 
athletic activity.  The Board places little probative value 
in this opinion since it is based entirely upon the veteran's 
own subjective report of history, rather than a review of the 
record.  Additionally, records newly included in the claims 
folder were not available at the time of this examination.  
The report nonetheless supports the veteran's claim. 

In denying this claim, the RO pointed out that there was 
simply no evidence objectively establishing that the veteran 
sustained an injury to the jaw during service, and that 
surgical intervention some eight years after service was too 
remote to be attributable to the veteran's claimed football 
injury.  They pointed out that there was in fact an entrance 
examination for the Wyoming National Guard in 1988 which 
failed to note the condition entirely.  In this regard, the 
Board notes that in December 1979, the surgeon who corrected 
the veteran's TMJ dysfunction wrote that the veteran had "the 
most dramatically positive response to temporomandibular 
joint surgery I have seen in a long time."  Indeed, the 
evidence shows that the veteran had a significant improvement 
from this surgery, which in late 1979 was described as 
"completely normal temporomandibular joint function and is 
pain free."  This certainly explains why there is likely 
little objective evidence following surgery describing 
significant ongoing disability.  It also would explain why 
the veteran subsequently performed additional tours of active 
duty for training without notation of or treatment for the 
problem.  Nonetheless, the most recent March 2005 VA dental 
examination revealed that there remained a degree of 
permanent damage in the right TMJ joint, and that the 
potential existed for future problems.  

After considering all the evidence on file, the Board 
concludes that the evidence for and against an award of 
service connection for the veteran's postoperative right TMJ 
disability is in relative equipoise.  There is evidence 
during service that the veteran sustained a trauma to the 
face via a laceration on the chin during a football game.  
This is the type of trauma which is consistent with an injury 
to the jaw which might take several years to become patently 
manifest.  The veteran's report of the service injury is 
consistent both at present and historically back to the time 
that he was treated with meniscectomy in 1979.  In the 
absence of any evidence of any post-service intercurrent 
injury, the Board concludes that the evidence for and against 
this claim is relatively equal in nature and will allow 
service connection for the postoperative residuals of right 
temporomandibular joint dysfunction.  

Left Hip Disability:  The veteran also claims that he 
sustained an injury to his left hip during his initial 
enlistment while playing football.  Although reporting that 
this particular injury occurred during his first enlistment, 
the veteran could not be more specific other than it occurred 
sometime from 1967 to 1971.  He does not claim any subsequent 
injury or reinjury to this hip at any other time during any 
period of active duty for training in 1998, and more recently 
from July 2003 to May 2004.  Unlike evidence with respect to 
TMJ disability, there is a complete absence of any evidence 
which in any way corroborates a discreet or identifiable left 
hip injury at any time during the veteran's initial 
enlistment, or at any other time following service 
separation, including during periods of active duty for 
training more recently.  

In this regard, it is interesting to note that the veteran 
has received significant treatment during service for various 
problems, including for his left knee for which he has 
subsequently been granted service connection for ACL and 
medial meniscus tear, postoperative, with left knee 
arthritis.  It is very noteworthy that significant 
documentary evidence regarding treatment for this knee and 
other orthopedic problems are entirely silent for any 
complaints, findings, treatment or diagnosis for left hip 
disability or symptoms of any kind.  Indeed, the veteran has 
reported that he never complained about his left hip or 
sought treatment for it at any time during service, so it is 
certainly unlikely that any service medical records which 
have not been located would include any findings with respect 
to the veteran's left hip.  

In December 2004, the veteran was provided a VA general 
medical examination.  The veteran gave his own report of 
playing football during service some 34 years earlier, and 
that he was tackled hard on one occasion when he landed on 
his left side and injured his left hip and low back.  He 
stated that "he had not reported this to any physician while 
in the service or during that time."  The veteran further 
reported that he had noticed "in the past one to two years" a 
grinding sensation with difficulty when initially bearing 
weight and walking.  He also reported a two year history of a 
dull ache in the left hip.  This report of examination 
includes a detailed work history which includes a number of 
nonmilitary employments which required some degree of 
physical activity.  

Current complaints were essentially of "left hip discomfort."  
Examination revealed that the hip had full range of motion 
with no significant pain on movement.  Multiple X-ray studies 
of both hips taken at this time revealed mild to moderate 
degenerative change of both hips, "right slightly worse than 
left," with no joint space narrowing, no evidence of 
significant osteophyte formation, and no evidence of fracture 
or dislocation.  There was not more than mild subchondral 
sclerosis.  

After a review of the limited evidence on file, the taking of 
a personal history, and conduct of current examination, this 
VA physician wrote that it was unlikely that current 
arthritic changes of the left hip were attributable to a 
traumatic injury during service many years earlier.  This 
physician found that the evidence supported a finding that 
arthritis identified at present was simply related to the 
aging process.  She pointed out that there was a complete 
absence of any documented medical follow-up for the veteran's 
right hip until the last one to two years.  

The veteran was subsequently provided another VA examination 
in March 2005.  The claims folder was made available for 
review, but the report of examination fails to include any 
objective discussion which in any way indicates that the file 
was actually opened or reviewed.  The entire report of 
examination is based entirely upon the veteran's own reported 
subjected history of injuring his left hip during a football 
game 37 years earlier.  This examination report again notes 
that the veteran only provided a two-year history of 
subjective symptoms for his left hip.  This examiner 
concluded that it was as likely as not that the veteran's 
current left hip degenerative changes was as likely as not 
related to an injury from playing football during his first 
enlistment decades earlier.  The physician provided no 
reasons or bases to explain this opinion.  The physician 
noted that X-ray studies revealed that degenerative changes 
were in fact worse on the right than on the left hip, and 
failed to provide any explanation or discussion regarding a 
complete absence of any X-ray evidence of traumatic injury to 
the left hip at any time, or how he concluded that the less 
significantly affected left hip was attributable to a remote 
service trauma, with no explanation whatsoever as to how such 
conclusion squared with bilateral (right worse than left) 
degenerative changes.  

The Board finds that a clear preponderance of the evidence on 
file is against the veteran's claim for service connection 
for left hip disability attributable to incidents or an 
injury during service from 1967 to 1970.  There is in fact a 
complete absence of any objective clinical evidence of left 
hip injury at any time during service, either during the 
veteran's initial enlistment, or during any subsequent period 
of active duty for training.  Although there are significant 
records over the years including evaluation and treatment for 
other orthopedic disability, none of these records note any 
complaints or findings with respect to the veteran's left 
hip.  X-ray studies of both hips performed 34 years after the 
veteran was separated from his initial enlistment only 
revealed mild to moderate degenerative changes of both hips, 
right worse than left, with mild subchondral sclerosis.  
There was no evidence of significant arthritis or significant 
osteophyte formation, and more importantly, no evidence of 
fracture, dislocation, or other traumatic injury.  

At no time during the pendency of the appeal has the veteran 
clearly argued that he sustained a discreet or identifiable 
left hip injury during service for which he manifested acute 
painful left hip symptoms which have been consistent over the 
ensuing decades.  Instead, he has only complained of a two 
year history of left hip grinding, decades after the reported 
football injury.  While the veteran is certainly competent to 
provide his own restatement of facts and incidents and his 
own report of physical symptoms, he lacks the requisite 
medical expertise to provide his own competent clinical 
opinion that symptoms which commenced after 2000 are 
attributable to a particular football play which occurred 30 
years earlier.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  

The Board finds that the December 2004 general medical 
examination on file represents the more competent clinical 
opinion on file that the veteran's bilateral, right worse 
than claimed left hip arthritis is most likely attributable 
to the ordinary aging process rather than to an acute remote 
injury.  As pointed out by the doctor who conducted that 
examination, there is a complete absence of any objective 
evidence showing chronicity of left hip symptomatology at any 
time during the veteran's first enlistment and for 30 years 
thereafter.  The March 2005 VA examination report relating 
current left hip degenerative changes to an incident reported 
by the veteran to have occurred decades earlier is in fact 
purely speculative in nature and not based upon any reported 
clinical or other objective evidence.  

The Board would note that the veteran's final period of 
military service from July 2003 to May 2004 is a period of 
extended active duty, and that findings of mild to moderate 
degenerative changes of both hips were confirmed in VA X-ray 
studies in December 2004, within one year of the veteran's 
final separation from service.  The presumption applicable to 
arthritis under 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309 is thus applicable, since arthritis 
for the left hip is demonstrated within one year of service 
separation.  

However, for the reasons and bases just provided, the Board 
concludes that the presumption of service connection for such 
arthritis is rebutted by clear and convincing evidence to the 
contrary.  The veteran claims an acute injury to the left hip 
during service from 1967 to 1971, and none thereafter.  There 
is certainly no evidence of left hip arthritis within one 
year after he was separated from service in January 1971.  
There is simply no objective evidence of an acute left hip 
injury at any time during that initial enlistment or at any 
time thereafter up until present.  Current X-ray studies do 
not confirm any form of a traumatic left hip injury.  Those 
studies simply find mild to moderate degenerative changes and 
sclerosis consistent with the veteran's age, and in fact 
document that the right hip is worse than the left, for which 
the veteran presently claims service connection.  The 
evidence on file does not support and is significantly 
against a finding that current degenerative arthritis is 
attributable to a discreet or identifiable injury decades 
earlier.  In the absence of any evidence whatsoever which 
objectively demonstrates a left hip injury during the 
veteran's initial enlistment, or at any other time for the 
remainder of his lifetime, and in the complete absence of any 
evidence of chronicity of symptomatology for the left hip at 
any time during the veteran's initial enlistment until 
approximately 2002, a presumption of service connection for 
arthritis first documented in 2004 for injury claimed to have 
occurred in 1970 or earlier is soundly rebutted by clear and 
convincing evidence.  





ORDER

Entitlement to service connection for the postoperative 
residuals of right temporomandibular joint dysfunction is 
granted.  

Entitlement to service connection for disability of the left 
hip is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


